810 F.2d 200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tarvis ELLIS, Petitioner-Appellant,v.James YARBOROUGH, Respondent-Appellee.
No. 86-1556.
United States Court of Appeals, Sixth Circuit.
Nov. 17, 1986.

Before LIVELY, Chief Judge, and KEITH and MERRITT, Circuit Judges.

ORDER

1
The petitioner moves for counsel on appeal from the district court's judgment denying his petition for a writ of habeas corpus.   This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.   After an examination of the record and the petitioner's informal brief, this panel agrees unanimously that oral argument is not needed.   Rule 34(a), Federal Rules of Appellate Procedure.


2
The petitioner was convicted by a jury in the Oakland County Circuit Court in Pontiac, Michigan of carrying a concealed weapon in an automobile.   He received a 40 month to 5 year sentence.   The state appellate court affirmed his conviction.   The state supreme court denied review.


3
The petition raises sufficiency of the evidence, prosecutorial misconduct, and jury instruction issues.   The standard concerning the sufficiency of the evidence is whether, construing all the evidence in favor of the prosecution, any rational trier of fact could have found the defendant guilty beyond a reasonable doubt.   Jackson v. Virginia, 443 U.S. 307, 319 (1979).   Applying this standard, the district court held that the evidence was sufficient.   We agree with this conclusion of the district court.


4
Concerning the prosecutorial misconduct and jury instruction issues, the general rule is that a federal court may not issue a writ of habeas corpus on the basis of perceived errors of state law.   Pulley, Warden v. Harris, 465 U.S. 37, 41 (1984).   The district court held that these issues had been addressed in the state court purely on the basis of state law.   Therefore, they could not be raised on federal habeas corpus review.   We also agree with this conclusion of the district court.


5
The motion for the appointment of counsel is denied.   The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.